Title: To George Washington from Henry Lee, 23 January 1797
From: Lee, Henry
To: Washington, George


                        
                            tuesday morg 23 January 1797
                            
                        
                        General Lee returns herewith the paper which the President was pleased to give
                            to him last evening—He has derived great pleasure from its perusal and presents a complete
                            refutation of all the charges exhibited agst govt by Mr adet & breathes throughout a
                            spirit of moderation & friendship which ought to produce the happiest effects.
                        
                    